Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 20, 2022

                                     No. 04-22-00526-CR

                                        Arnoldo DIAZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR12132
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        On October 4, 2022, appellant filed a Motion to Substitute Counsel stating his desire to
substitute Daniel De La Garza for James P. Sieloff. After consideration, we grant the motion
and order James P. Sieloff withdrawn as counsel of record and Daniel De La Garza substituted
as counsel in his place.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court